TRUE AND CERTIFIED COPY                    UNITED STATES JUDICIAL PANEL
      Daniel Murphy                                     on
   4:23 pm, May 24 2021                     MULTIDISTRICT LITIGATION



        IN RE: JOHNSON & JOHNSON TALCUM POWDER
        PRODUCTS MARKETING, SALES PRACTICES AND
        PRODUCTS LIABILITY LITIGATION                                                                     MDL No. 2738



                                               (SEE ATTACHED SCHEDULE)



                                    CONDITIONAL TRANSFER ORDER (CTO −255)



        On October 4, 2016, the Panel transferred 10 civil action(s) to the United States District Court for the District
        of New Jersey for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C. § 1407. See 220
        F.Supp.3d 1356 (J.P.M.L. 2016). Since that time, 2,311 additional action(s) have been transferred to the
        District of New Jersey. With the consent of that court, all such actions have been assigned to the Honorable
        Freda L. Wolfson.

        It appears that the action(s) on this conditional transfer order involve questions of fact that are common to the
        actions previously transferred to the District of New Jersey and assigned to Judge Wolfson.

        Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict Litigation,
        the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the District of New Jersey for
        the reasons stated in the order of October 4, 2016, and, with the consent of that court, assigned to the
        Honorable Freda L. Wolfson.

        This order does not become effective until it is filed in the Office of the Clerk of the United States District
        Court for the District of New Jersey. The transmittal of this order to said Clerk shall be stayed 7 days from
        the entry thereof. If any party files a notice of opposition with the Clerk of the Panel within this 7−day period,
        the stay will be continued until further order of the Panel.



                                                                    FOR THE PANEL:
            May 24, 2021



                                                                    John W. Nichols
                                                                    Clerk of the Panel
IN RE: JOHNSON & JOHNSON TALCUM POWDER
PRODUCTS MARKETING, SALES PRACTICES AND
PRODUCTS LIABILITY LITIGATION                                            MDL No. 2738



                 SCHEDULE CTO−255 − TAG−ALONG ACTIONS



  DIST    DIV.        C.A.NO.    CASE CAPTION


CALIFORNIA NORTHERN

  CAN      3          21−03345   Abad v. Johnson & Johnson et al

CALIFORNIA SOUTHERN

  CAS      3          21−00873   Valdez v. Johnson & Johnson Consumer Inc. et alOpposed 5/20/21
